DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-17, and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Maruyama et al (US 20200238892 A1; relied upon in the Office Action filed on 02/02/2022; “Maruyama”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the luminance of the LED light source is changed at a smaller change rate than when the position of the irradiation region of the LED light source is included in a second region outside of the first region as set forth in the claim.
Re Claims 3-16:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 17:
The closest prior art of record, Maruyama fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the luminance of the LED light source is changed at a smaller change rate than when the position of the irradiation region of the LED light source is included in a second region outside of the first region as set forth in the claim.
Re Claims 19:
The claim is allowed due to their dependence on allowed base claim 17.
Re Claim 20:
The closest prior art of record, Maruyama fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of the luminance of the LED light source is changed at a smaller change rate than when the position of the irradiation region of the LED light source is included in a second region outside of the first region as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875